 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDBud Radio,Inc.andOpal Casare, Petitioner,andArchitectural Metal Workers Local No.51 (Division of International Molders andAlliedWorkers Union,AFL-CIO). Case8-RD-387.June 7, 1967DECISION AND CERTIFICATION OFREPRESENTATIVEPursuant to a Stipulation for Certification uponConsent Election, an election by secret ballot wasconductedonSeptember 8, 1966, under thedirection and supervision of the Regional Directorfor Region 8, among the employees in the stipulatedunit.At the conclusion of the balloting the partieswere furnished a tally of ballots which showed thatof approximately 120 eligible voters, 101 cast validballots, of which 52 were for, and 45 were against,theUnion, and 4 ballots were challenged. Thechallenged ballots were insufficient in number toaffect the results of the election. Thereafter, thePetitionerfiledtimelyobjectionstoconductaffecting the results of the election.The Regional Director investigated the objectionsand on October 20, 1966, issued his report onobjections, in which he found merit in Petitioner'sObjection 4 and recommended that the election besetaside and a new election be held. He alsorecommended that Objections 2 and 3 be overruled.'Thereafter, the Employer filed timely exceptions tothe Regional Director's report, and a brief.2Upon the entire record in this case, the NationalLabor Relations Board finds:1.The Employer is engaged in commerce withinthe meaning of the National Labor Relations Act, asamended, and it will effectuate the purposes of theAct to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:Allproduction and maintenance employeesemployed by the Employer at its Willoughby,Ohio, plant, excluding office clerical employees,technical employees, professional employees,guards, and supervisors as defined in the Act.5.The Union has represented the Employer's'The Regional Director found it unnecessary to make adeterminationwith respect to Objection 1, in view of hisrecommendation that the election be set aside on the basis ofObjection 42In the absence of exceptions we adoptpro formathe Regionalapproximately 125 production and maintenanceemployees for 10 years. Negotiations began in May1966 for a new collective-bargaining agreement toreplace a current agreement with an expiration dateof June 11, 1966. Bargaining sessions in early Junewere conducted with the assistance of a FederalMediation and Conciliation Service Commissioner.On June 7 the Employer and the Union's negotiatingcommittee reached full agreement on all the terms ofa new contract.Employee Opal Casare had been chairman of thiscommittee. On June 11 and 18, unit employees votedto reject the June 7 agreement, and on June 27employee Casare filed the decertification petitionherein.On June 29, the Employer and the Unionsigned a memorandum of agreement which reducedto writing their agreement of June 7.About July 15, the Employer posted a bulletinindicating to its employees that the new contractwould be effective retroactively, should the instantproceeding result in certification of the Union. Aboutthis same time the Employer reclassified certainemployees pursuant to an agreement made duringnegotiations.Theultimateeffectofthereclassifications would be to increase the earnings ofthe employees involved, and the Employer took thisaction apparently to induce certain employees, whowould be difficult to replace, to remain in its employ.On September 1, the Union sent each employee acopy of the memorandum of agreement, and onSeptember 5 sent each a letter, which appealed fortheir vote and reminded them that decertificationcouldoperatetodepriveemployeesofrepresentationforayearand perhaps evenjeopardize all contract benefits.Petitioner'sObjection4allegedthattheEmployer's bulletinmisled employees about theconsequences of the forthcoming election. Insustaining this objection, the Regional DirectorfoundthattheexecutionoftheJune 29memorandum of agreement and the subsequentpublication to employees of the contract benefitsinterferedwith the conduct of the election byconferring additional prestige upon the Union.We reject the Regional Director's finding that theabove conduct was objectionable.In our opinion, the Employer's bulletin and theUnion's letter are neither misleading nor coercive ontheir face.The Employer and the negotiatingcommittee had reached agreement as to the terms ofa new contract on June 7, well before the filing of thepetition herein.We view the June 29 memorandumas merely a formal acknowledgment by the parties ofthe terms agreed upon.3 We find no basis forconstruing the June 29 memorandum, or theDirector's recommendation that Objections 2 and 3 be overruled'The June 7agreement did not in any event constitute a bar toan election,as it was not reduced to writing before the filing of thepetition herein165 NLRB No. 25 BUD RADIO, INC.187publication of its terms, as objectionable conduct.Accordingly, we overrule Objection 4.4The Regional Director found it unnecessary toresolve Objection 1, which alleges that the employeereclassificationsmentionedaboveconstitutedobjectionableconduct.TheEmployer,whilerequestingthatObjection 4 be overruled and thepresent election sustained, raises the question thatObjection 1 should also be overruled. We note thatthe employee reclassifications were made almost 2months prior to the election, and that they werediscussedby the parties during the contractnegotiationswhich took place before the criticalperiod. At that time the union negotiating committeeheaded by the Petitioner took the position that therewould be no objection to reclassifications providedthey were not considered a part of the general wageincrease that was being negotiated. The Union andPetitioner in our opinion thereby acquiesced in thereclassificationswhich the Employer later made,relying upon their assurances that they would notobject. Further the reclassifications apparently weremade for a sound business reason, that is to retainemployees difficult to replace. Under the abovecircumstances, we hereby also overrule Objection 1.We shall issue an appropriate certification ofrepresentative in this proceeding in view of ourfindings, since the tally shows that the Unionreceived a majority of the valid votes cast in thedecertification election.CERTIFICATION OF REPRESENTATIVEIT IS HEREBY CERTIFIEDthat Architectural MetalWorkers Local No. 51 (Division of InternationalMolders and Allied Workers Union, AFL-CIO), hasbeen designated and selected by a majority of theemployees in theunitfound appropriate herein astheir representative for the purposes of collectivebargaining and that,pursuantto Section 9(a) of theAct, the said labororganization is the exclusiverepresentative of all employees in such unit for thepurposes of collective bargaining with respect torates of pay,wages,hours of employment, and otherterms andconditions of employment.'The cases relied on by the Regional Director deal with factualsituations essentially different from the one before us Thus inElectric Auto-Late Company,116 NLRB 788,contract negotiationsbetween the employer and incumbent union,aswellaspublication of contract benefits, occurred within the criticalpreelection period and the agreement to the contract was reachedduring that intervalEssentially the same considerationsdistinguishKiekhaefer Corporation,120 NLRB 95, andKramboFoodStores, Inc , 120 NLRB 1391, from the situation before us,which is one where contract negotiations transpired and werefully consummated prior to the beginning of the critical period Inthe remaining case cited by the Regional Director,Air ControlProducts, Inc ,147 NLRB 1229,negotiationswere not completedbeforethe critical period, as they were in the instant caseWenote, moreover,that the aforecited cases each involved a situationwhere a question concerning representation had been raised priorto the time the new benefits were negotiated with the incumbentunion by a petition filed by a rival labor organization Because ofthe basis on which we decide this case, we deem it unnecessary toreach the question whether the principle of those cases would inany event be applicable in a situation such as the instant onewhere the question concerning representation has been raised bya petition for decertification of the incumbent union, whichremained entitled to recognition until decertifiedCfPerryRubber Company,133 NLRB 225,Wabana,Inc, 146 NLRB 1162,1171,1172